Exhibit 10.2

 

CLOSING AGREEMENT

 

This CLOSING AGREEMENT (this “Agreement”) dated as of October  2, 2012, is by
and between Standard Parking Corporation, a Delaware corporation (“Parent”), and
the Person executing this Agreement as a “Stockholder” on the signature
page hereto (together with any Permitted Transferee to whom such Person
Transfers any Company Securities and any transferee of any Acquired Shares, in
each case that is required to execute and deliver a Joinder as a condition
precedent to such Transfer in accordance with Section 6.06, “Stockholder”).

 

RECITALS:

 

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance with its terms, the “Merger Agreement”), dated as of the date
hereof, by and among Parent, KCPC Holdings, Inc., a Delaware corporation (the
“Company”), Hermitage Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and Stockholder, in its capacity as
Stockholders’ Representative thereunder, among other things, at the Effective
Time, Merger Sub will be merged with and into the Company, with the Company
surviving the Merger on the terms and subject to the conditions set forth in the
Merger Agreement (the “Merger”);

 

WHEREAS, the Restructuring has been consummated;

 

WHEREAS, giving effect to the consummation of the Restructuring, Stockholder
owns the number and type of Company Securities (as defined herein) set forth on
Schedule A hereto;

 

WHEREAS, at the Effective Time, Stockholder will be entitled to receive a number
of shares of Parent Common Stock equal to the Number of Parent Shares Per Holder
for Stockholder (together with (i) any other shares of Parent Common Stock
acquired by Stockholder after the date hereof, (ii) any securities convertible
into or exercisable or exchangeable for shares of Parent Common Stock held by
Stockholder, or (iii) any shares of Parent Common Stock issuable to Stockholder
upon conversion, exercise or exchange of the securities described in clause
(ii), the “Acquired Shares”);

 

WHEREAS, Stockholder hereby acknowledges and agrees that it will derive
substantial benefit from the consummation of the Merger, and, accordingly,
Parent and Stockholder desire to establish in this Agreement certain terms and
conditions concerning the corporate governance of Parent and the Acquired Shares
and related provisions concerning the relationship of Stockholder with Parent;

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent has entered into closing agreements in form and substance similar to this
Agreement with certain other holders of Company Securities (the “Other
Stockholders”) in connection with the Merger Agreement and the Merger (the
“Other Closing Agreements”); and

 

WHEREAS, as a condition and inducement to Parent and Merger Sub entering into
and incurring their respective obligations under the Merger Agreement, Parent
and Merger

 

--------------------------------------------------------------------------------


 

Sub require that Stockholder enter into this Agreement and the Other
Stockholders enter into the Other Closing Agreements.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.01                                Definitions.  Capitalized terms used
in this Agreement and not defined herein have the meanings ascribed to such
terms in the Merger Agreement.  In addition, the following terms shall have the
corresponding meanings for purposes of this Agreement:

 

“Acquired Shares” has the meaning set forth in the Recitals.

 

“Agreement” has the meaning set forth in the Preamble.

 

“beneficial ownership” means, with respect to any securities, having any
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act) or otherwise having any right to exercise voting rights
with respect to such securities, and “beneficial owner” means any Person having
beneficial ownership of any securities.

 

“Board of Directors” means the board of directors of Parent.

 

“Causes of Action” has the meaning set forth in Section 6.04.

 

“Company” has the meaning set forth in the Recitals.

 

“Company Common Stock” means common stock, par value $0.01 per share, of the
Company.

 

“Company Preferred Stock” means preferred stock, par value $0.01 per share, of
the Company.

 

“Company Securities” has the meaning set forth in Section 3.01(e).

 

“Company Stockholder” means any Person that is a holder of Company Common Stock
or Company Preferred Stock as of the date of this Agreement or at any time
hereafter and prior to the Effective Time (including any Person that is a holder
of Company Options that will exercise this, her or its Company Options prior to
the Effective Time and, upon the consummation of the Restructuring, each Holding
Vehicle), and such Person’s successors and assigns.

 

“Confidential Information” means all information regarding Parent and its
Subsidiaries (including, as of the Effective Time, the Company and its
Subsidiaries), including

 

2

--------------------------------------------------------------------------------


 

any business plans, financial information, operational information, personnel
records, supplier and vendor lists, supplier and vendor contracts and
projections; provided, however, that “Confidential Information” shall not
include information (i) which is or becomes generally available to the public
other than as a result of the breach of this Agreement by Stockholder or its
Affiliates or (ii) is or becomes available to Stockholder or its Affiliates on a
non-confidential basis from a source other than Parent, provided that
Stockholder and its Affiliates did not know or have any reason to know that the
source of such information was bound by a confidentiality agreement or other
confidentiality obligation with respect to such information.

 

“Contract” means any contract, commitment, purchase order, mortgage, instrument,
indenture, sales order, license, lease or other agreement or arrangement,
whether written or oral, in any case, which is legally binding.

 

“Effective Date” has the meaning set forth in Section 2.01.

 

“Fund” has the meaning set forth in Section 7.01.

 

“Holding Vehicle” means each holding entity formed or organized by the Company
Stockholders after the date hereof to effect the Restructuring.

 

“Joinder” has the meaning set forth in Section 6.06.

 

“Merger” has the meaning set forth in the Recitals.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Merger Sub” has the meaning set forth in the Recitals.

 

“Non-Kohlberg Members” means Sailorshell and Co. for the benefit of Morgan
Stanley AIP Global Diversified Fund LP, Lubert-Adler Real Estate Fund V, L.P.,
and Lubert-Adler Real Estate Parallel Fund V, L.P. and each of their respective
Permitted Transferees (for purposes of this definition only, as defined in the
applicable Closing Agreements entered into by and between each such Non-Kohlberg
Member and Parent), for so long as such Persons hold any equity interests in the
Stockholder.

 

“Other Closing Agreements” has the meaning set forth in the Recitals.

 

“Other Stockholders” has the meaning set forth in the Recitals.

 

“Parent” has the meaning set forth in the Preamble.

 

“Permitted Transfer” means any Transfer made by Stockholder in accordance with
Section 7.2(i) and Schedule F of the Merger Agreement to effect the
Restructuring.

 

“Permitted Transferee” means, with respect to Stockholder, any other Company
Stockholder, any immediate family member of Stockholder, any trust, partnership,
corporation, limited liability company or other entity of which the
beneficiaries or beneficial owners, as the case may be, are Company Stockholders
or Permitted Transferees, a trust or other entity for the

 

3

--------------------------------------------------------------------------------


 

benefit of any Person that is qualified as a charitable organization under
Section 501(c)(3) of the Code, or a family foundation established by or on
behalf of one or more of the Company Stockholders for the purpose of making
charitable gifts or donations to Persons that are qualified as charitable
organizations under Section 501(c)(3) of the Code, in each case, which
transferee executes and delivers to Parent a Joinder in accordance with
Section 6.06.

 

“Public Sale” means any Transfer of Acquired Shares (i) in accordance with the
manner of sale requirements set forth in Rule 144(f), whether pursuant to a
transaction effected pursuant to Rule 144, an effective registration statement
under the Securities Act or otherwise, (ii) effected pursuant to any merger,
consolidation or business combination involving Parent in which Parent is not
the surviving entity, or any tender offer or exchange offer for all of the
outstanding shares of Parent Common Stock pursuant to which at least 50% or more
of the outstanding shares of Parent Common Stock are so tendered or exchanged,
or (iii) a public offering of securities pursuant to a firm commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act; provided that, for the avoidance of doubt, a “Public
Sale” shall not include any privately negotiated transaction for the transfer or
purchase and sale of all or any portion of the Acquired Shares (other than in
connection with the events described in clause (ii) above).

 

“Qualified Director” means a director who qualifies as an independent director
of Parent under (i) the bylaws of Parent and any applicable corporate governance
policies or guidelines of Parent then in effect and (ii) (A) the Nasdaq
Marketplace Rules, as such rules may be amended or supplemented from time to
time or (B) if the Parent Common Stock is listed on a securities exchange or
quotation system other than the Nasdaq Global Select Market, any comparable
rule or regulation of the primary securities exchange or quotation system on
which the Parent Common Stock is listed or quoted, in each case as determined by
the Board of Directors.  Notwithstanding the foregoing, no Affiliate of
Stockholder or any member of a “group” (as defined in Section 13(d) (3) of the
Exchange Act) with Stockholder shall be deemed a “Qualified Director”.

 

“Released Parties” has the meaning set forth in Section 6.04.

 

“Releasing Parties” has the meaning set forth in Section 6.04.

 

“Restructuring” means the restructuring of the Target Companies as set forth in
Section 7.2(i) and Schedule F of the Merger Agreement.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

 

“Stockholder” has the meaning set forth in the Preamble.

 

4

--------------------------------------------------------------------------------


 

“Stockholders’ Agreement” means the Stockholders Agreement of the Company, as
dated as of May 22, 2007 and in effect as of the date hereof (without amendment
or modification hereafter), by and among the Company and the Company
Stockholders, a true and complete copy of which has been delivered to Parent.

 

“Stockholders Meeting” has the meaning set forth in Section 4.01.

 

“Term” means the period beginning on the Effective Date and ending on the fourth
anniversary of the Effective Date.

 

“Transfer” means, with respect to any security, directly or indirectly,
(i) selling, assigning, transferring, hypothecating, pledging, encumbering,
permitting the creation of a Lien upon or otherwise disposing of (including by
merger, consolidation or otherwise by operation of law) such security or
entering into any Contract with respect thereto or (ii) granting any proxy or
entering into any voting agreement, voting trust, power of attorney, consent or
other agreement or arrangement with respect to the voting of such security
(other than pursuant to this Agreement).

 

“Voting Term” means the period beginning on the Effective Date and ending on the
third anniversary of the Effective Date.

 

ARTICLE II.
EFFECTIVENESS OF AGREEMENT

 

Section 2.01                                Effective Date.  The parties have
executed and delivered this Agreement on the date hereof and the provisions of
this Agreement shall be effective upon the execution and delivery of this
Agreement by each of the parties hereto; provided that Article IV, Article V and
Sections 6.01, 6.02, 6.04 and 6.07 of this Agreement shall not be effective (and
no party shall have any rights or obligations thereunder) until the occurrence
of the Effective Time (the “Effective Date”).  Notwithstanding anything to the
contrary contained herein, (a) the covenants and agreements set forth in
(i) Sections 4.01 and 4.02 shall terminate and be of no further force or effect
at the end of the Voting Term, and (ii) Sections 5.01, 5.02, 6.01 and 6.07 shall
terminate and be of no further force or effect at the end of the Term, and
(b) this Agreement shall terminate upon any termination of the Merger Agreement
in accordance with the terms thereof prior to the occurrence of the Effective
Time.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

Section 3.01                                Representations and Warranties of
Stockholder.  Stockholder hereby represents and warrants to Parent as follows:

 

(a)                                  Organization and Good Standing.  To the
extent Stockholder is not a natural person, Stockholder is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization, with all requisite power and authority required to conduct its
business as presently conducted.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Authority.  Stockholder has all requisite
power and authority to execute and deliver this Agreement and to perform all of
its obligations hereunder.  The execution and delivery by Stockholder of this
Agreement and the performance by Stockholder of its obligations hereunder have
been duly authorized by all requisite action of Stockholder (to the extent that
Stockholder is not a natural person) and no other action on the part of
Stockholder or its security holders is necessary to authorize the execution,
delivery or performance by Stockholder of this Agreement.

 

(c)                                  Valid and Binding Agreement.  This
Agreement has been duly executed and delivered by Stockholder and, assuming that
this Agreement has been duly authorized, executed and delivered by Parent,
constitutes the legal, valid and binding obligation of Stockholder, enforceable
against Stockholder in accordance with its terms, except to the extent that the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Laws from time to
time in effect affecting generally the enforcement of creditors’ rights and
(ii) general principles of equity.

 

(d)                                 Non-Contravention.  The execution and
delivery of this Agreement by Stockholder and the performance by Stockholder of
its obligations hereunder does not and will not (i) violate any provision of the
Organizational Documents of Stockholder (to the extent that Stockholder is not a
natural person), (ii) conflict with or violate any Law or order of any
Governmental Authority applicable to Stockholder or its assets or properties,
(iii) require any Permit, authorization, consent, approval, exemption or other
action by, notice to or filing with, any Person or Governmental Authority (other
than filings by Stockholder with the SEC under Sections 13 and 16 of the
Exchange Act), (iv) violate, conflict with, result in a material breach of, or
constitute (with or without notice or lapse of time or both) a material default
under, or an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under any Permit or Contract to
which Stockholder is a party or by which any of its properties or assets are
bound, or (v) result in the creation or imposition of any Lien on any part of
the properties or assets of Stockholder (including the Acquired Shares).

 

(e)                                  Ownership of the Company Securities and
Acquired Shares.  The Restructuring has been consummated.  As of the date
hereof, giving effect to the consummation of the Restructuring, Stockholder is
the record and beneficial owner of, and has good and valid title to, the number
of shares of capital stock of the Company, and securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company set forth
on Schedule A hereto (the “Company Securities”), free and clear of all Liens,
and has full and unrestricted power to dispose of and vote all of the Company
Securities without the consent or approval of, or any other action on the part
of, any other Person.  As of the Effective Date, Stockholder will (i) except by
reason of a Permitted Transfer or a transfer to a Permitted Transferee in any
such case in accordance with Section 6.06, be the record and beneficial owner of
the Acquired Shares free and clear of all Liens (other than those arising under
this Agreement and as set forth in the Organizational Documents of the
applicable Holding Vehicle) set forth on Schedule A (as supplemented in
accordance with Section 6.07), (ii) have good and valid title to the Acquired
Shares, and (iii) except as set forth on Schedule A (as supplemented in
accordance with Section 6.07), and except for restrictions on transfer of
securities under applicable securities laws and set forth in the Organizational
Documents of the applicable Holding Vehicle, will have full

 

6

--------------------------------------------------------------------------------


 

and unrestricted power to dispose of and vote all of the Acquired Shares without
the consent or approval of, or any other action on the part of, any other
Person.  Other than pursuant to this Agreement or any agreement entered into to
effect the Restructuring as contemplated by Section 7.2(i) and Schedule F of the
Merger Agreement (which agreement shall not be inconsistent herewith), none of
the Acquired Shares will be held by Stockholder subject to any proxy, voting
agreement, voting trust, power of attorney, consent or other agreement,
arrangement or instrument with respect to the voting of such Acquired Shares. 
The Company Securities and Acquired Shares set forth next to Stockholder’s name
on Schedule A hereto (as supplemented in accordance with Sections 6.06 and
6.07), constitute (1) all of the Company Securities that are owned beneficially
or of record by Stockholder as of the date hereof and neither Stockholder nor
any of its Affiliates own, beneficially or of record, or have any right to
acquire (whether currently, upon lapse of time, following the satisfaction of
any conditions, upon the occurrence of any event or any combination of the
foregoing) any Company Securities and (2) all of the Acquired Shares that will
be owned beneficially or of record by Stockholder as of the Effective Date.

 

(f)                                    Private Placement.  Stockholder has been
advised that the shares of Parent Common Stock to be received by Stockholder at
the Effective Time: (i) have not been, and will not at the Effective Time have
been, registered under the Securities Act or any state securities laws,
(ii) constitute “restricted securities” as defined in Rule 144 and
(iii) therefore, cannot be resold unless they are registered under the
Securities Act and applicable state securities laws or unless exemptions from
such registration requirements are available.  Stockholder is purchasing Parent
Common Stock for its own account for investment and not with a view to, or for
resale in connection with, any distribution thereof within the meaning of the
Securities Act.  Stockholder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of such
investment, is able to incur a complete loss of such investment and is able to
bear the economic risk of such investment for an indefinite period of time. 
Stockholder acknowledges and understands the provisions of Section 3.2(e) of the
Merger Agreement.

 

(g)                                 Accredited Investor Status.  Stockholder is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act.

 

(h)                                 Non-Kohlberg Members.  As of the date
hereof, none of the Non-Kohlberg Members is an Affiliate of Stockholder or a
member of “group” (as defined in Section 13(d)(3) of the Exchange Act) with the
Stockholder with respect to acquisition or voting of any voting securities of
Parent (except to the extent a member of such a group solely as a result of the
transactions expressly contemplated by the Merger Agreement, the Restructuring
and/or being a holder of an equity interest in Stockholder as contemplated by
the Restructuring).

 

Section 3.02                                Representations and Warranties of
Parent.  Parent hereby represents and warrants to Stockholders as follows:

 

7

--------------------------------------------------------------------------------


 

(a)                                  Organization and Good Standing.  Parent is
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware, with all requisite power and authority required to conduct
its business as presently conducted.

 

(b)                                 Authority.  Parent has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform all of its obligations hereunder.  The execution and delivery by Parent
of this Agreement and the performance by Parent of its obligations hereunder
have been duly authorized by all requisite corporate action of Parent and no
other action on the part of Parent or its stockholders is necessary to authorize
the execution, delivery or performance by Parent of this Agreement.

 

(c)                                  Valid and Binding Agreement.  This
Agreement has been duly executed and delivered by Parent and, assuming that this
Agreement has been duly authorized, executed and delivered by Stockholder,
constitutes the legal, valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, except to the extent that the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Laws from time to
time in effect affecting generally the enforcement of creditors’ rights and
(ii) general principles of equity.

 

(d)                                 Non-Contravention.  The execution and
delivery of this Agreement by Parent and the performance by Parent of its
obligations hereunder does not and will not (i) violate any provision of the
Organizational Documents of Parent, (ii) conflict with or violate any Law or
order of any Governmental Authority applicable to Parent or its assets or
properties, (iii) require any Permit, authorization, consent, approval,
exemption or other action by, notice to or filing with any Person or
Governmental Authority (other than the filing of a Current Report on Form 8-K
with the SEC and as contemplated by the Merger Agreement), (iv) violate,
conflict with, result in a material breach of, or constitute (with or without
notice or lapse of time or both) a material default under, or an event which
would give rise to any right of notice, modification, acceleration, payment,
cancellation or termination under, or in any manner release any party thereto
from any obligation under, any Permit or Contract to which Parent is a party or
by which any of its properties or assets are bound or (v) result in the creation
or imposition of any Lien on any part of the properties or assets of Parent.

 

ARTICLE IV.
VOTING AND SUPPORT

 

Section 4.01                                Agreement to Vote.  Stockholder
irrevocably and unconditionally agrees that, from and after the Effective Date
and for so long as Stockholder owns, in the aggregate together with its
Affiliates, all Other Stockholders and their respective Affiliates and any other
Persons with which any of the foregoing form a “group” (as defined in
Section 13(d)(3) of the Exchange Act) beneficially or of record more than 10% of
the issued and outstanding shares of Parent Common Stock (provided that the
ownership of Parent Common Stock by such other Persons shall be included for
purposes of determining the applicability of this Section 4.01 only to the
extent, and for so long as, Stockholder, any Other Stockholders or any of their
respective Affiliates, on the one hand, and such other Persons, on the other
hand, are members of a “group”), at any meeting (whether annual or special, and
at each adjourned or postponed meeting) of Parent’s stockholders, however
called, or in any other circumstances (including any

 

8

--------------------------------------------------------------------------------


 

action sought by written consent) upon which a vote or other consent or approval
is sought (any such meeting or other circumstance, a “Stockholders Meeting”),
Stockholder will, during the Voting Term only, (i) appear at each Stockholders
Meeting or, at Stockholder’s option, otherwise cause all of its Acquired Shares
to be counted as present at each Stockholders Meeting, for purposes of
calculating a quorum and respond to any other request by Parent for written
consent, if any, and (ii) vote, or cause to be voted (including by written
consent, if applicable) in person or by proxy, all of the Acquired Shares to the
fullest extent that such Acquired Shares are entitled to be voted at the time of
any vote or action by written consent as follows:

 

(a)                                  For the period beginning on the Closing
Date and ending on (and including) the day that is the second anniversary of the
Closing Date:

 

(i)                           with respect to the election of directors to the
Board of Directors, “for” any and all nominees recommended by the Board of
Directors to Parent’s stockholders as set forth in Parent’s definitive proxy
statement with respect to such election;

 

(ii)                        with respect to all other matters submitted for a
vote of Parent’s stockholders, in accordance with the recommendation of the
Board of Directors with respect to such matters; and

 

(iii)                     “for” any proposal to adjourn or postpone any
Stockholders Meeting at which any of the foregoing matters are submitted for the
consideration of Parent’s stockholders to a later date if there are not
sufficient votes for approval of such matters on the date on which the
Stockholders Meeting is held to vote “for” the foregoing matters.

 

(b)                                 For the period beginning on (and including)
the day after the day that is the second anniversary of the Closing Date and
ending at the end of the Voting Term:

 

(i)                           with respect to the election of directors to the
Board of Directors, “for” any and all nominees recommended by the Board of
Directors to Parent’s stockholders as set forth in Parent’s definitive proxy
statement with respect to such election;

 

(ii)                        “for” any proposal to adjourn or postpone any
Stockholders Meeting at which any of the matters described in
Section 4.01(b) (i) above are submitted for the consideration of Parent’s
stockholders to a later date if there are not sufficient votes for approval of
such matters on the date on which the Stockholders Meeting is held to vote “for”
the foregoing matters;

 

(iii)                     with respect to all matters, other than those
described in Section 4.01(b)(i) and (ii) above, submitted for a vote of Parent’s
stockholders, in a manner that is proportionate to the manner in which all other
holders of Parent Common Stock eligible to vote cast their votes (i.e., “for”
such matters or “against” such matters, as applicable), and Stockholder shall
grant a proxy coupled with an interest to the Chairman of the Board of Directors
to vote the Acquired Shares in such manner, which

 

9

--------------------------------------------------------------------------------


 

proxy shall expire by its terms at the time at which Stockholder’s relevant
obligation to vote expires as set forth in this Section 4.01; and

 

(iv)                    with respect to any proposal to adjourn or postpone any
Stockholders Meeting at which any of the matters described in
Section 4.01(b)(iii) above are submitted for the consideration of Parent’s
stockholders to a later date, in a manner that is proportionate to the manner in
which all others holders of Parent Common Stock eligible to vote cast their
votes with respect to such proposal, and Stockholder shall grant a proxy coupled
with an interest to the Chairman of the Board of Directors to vote the Acquired
Shares in such manner, which proxy shall expire by its terms at the time at
which Stockholder’s relevant obligation to vote expires as set forth in this
Section 4.01.

 

Section 4.02                                Other Actions.  Stockholder
irrevocably and unconditionally agrees that, from and after the Effective Date
and for so long as Stockholder owns, in the aggregate together with its
Affiliates, all Other Stockholders and their respective Affiliates and any
Persons with which any of the foregoing form a “group” (as defined in
Section 13d-3 of the Exchange Act), beneficially or of record more than 10% of
the issued and outstanding shares of Parent Common Stock (provided that the
ownership of Parent Common Stock by such other Persons shall be included for
purposes of determining the applicability of this Section 4.02 only to the
extent, and for so long as, Stockholder, any Other Stockholders or any of their
respective Affiliates, on the one hand, and such other Persons, on the other
hand, are members of a “group”), Stockholder will use its reasonable best
efforts to take any actions with respect to the Acquired Shares as follows:

 

(a)                                  For the period beginning on the Closing
Date and ending on (and including) the day that is the second anniversary of the
Closing Date, as recommended by the Board of Directors to all of Parent’s
stockholders in any definitive proxy statement, prospectus, offer solicitation
or recommendation with respect to any tender offer or exchange offer for one or
more classes of securities of Parent, or any other written communication
directed to one or more classes of Parent’s stockholders; and

 

(b)                                 For the period beginning on (and including)
the day after the day that is the second anniversary of the Closing Date and
ending at the end of the Voting Term, in a manner that is proportionate to the
actions taken by all other holders of Parent Common Stock eligible to take
actions with respect to the matters described in this Section 4.02 (e.g.,
tendering or not tendering shares of Parent Common Stock).

 

ARTICLE V.
MARKET ACTIVITIES BY THE SHAREHOLDERS

 

Section 5.01                                Standstill Arrangement.  Stockholder
irrevocably and unconditionally agrees that, from and after the Effective Date
and for so long as Stockholder owns, in the aggregate together with its
Affiliates, all Other Stockholders and their respective Affiliates and any other
Persons with which any of the foregoing form a “group” (as defined in
Section 13(d)(3) of the Exchange Act), beneficially or of record more than 5% of
the issued and outstanding shares of Parent Common Stock (provided that the
ownership of Parent Common Stock by such other Persons shall be included for
purposes of determining the applicability of

 

10

--------------------------------------------------------------------------------


 

this Section 5.01 only to the extent, and for so long as, Stockholder, any Other
Stockholders or any of their respective Affiliates, on the one hand, and such
other Persons, on the other hand, are members of a “group”), Stockholder and its
Affiliates and their respective (i) directors, officers, managers, and
(ii) subject to Section 8.15 hereof, members and equity holders shall not,
during the Term only, in any manner, directly or indirectly, without the prior
written consent of the Qualified Directors:

 

(a)                                  acquire or agree to acquire, or publicly
offer or propose (with or without conditions) to acquire, directly or
indirectly, by purchase or otherwise, any voting securities or any direct or
indirect rights or options to acquire any voting securities of Parent or any
Subsidiary thereof, or of any successor to or Person in control of Parent;

 

(b)                                 make any announcement with respect to, or
publicly offer to effect, seek or propose (with or without conditions), any
merger, acquisition, consolidation, other business combination, restructuring,
recapitalization, tender offer, exchange offer or other extraordinary
transaction with or involving Parent or any of its Subsidiaries or any of its or
their securities or assets; provided, however, that nothing contained herein
shall limit the ability of Stockholder to file or amend its Schedule 13D
regarding the Parent Common Stock as required by Law or to make other securities
or tax filings as required by Law so long as Stockholder does not enter into any
contract, agreement or understanding with respect to Parent’s voting securities
(other than this Agreement), or otherwise take any action, in violation of its
obligations under Article IV or clauses (a)-(f) of this Section 5.01;

 

(c)                                  other than in connection with the
designation of the Board Designees by Stockholders’ Representative pursuant to
Section 6.12 of the Merger Agreement (i) initiate, propose, induce or attempt to
induce any other Person to initiate any stockholder proposal, nominate any
person to be elected as a member of the Board of Directors or make any attempt
to call a special meeting of stockholders of Parent, (ii) submit any proposal
for consideration at, or bring any other business before, any meeting of
stockholders of Parent, or request that Parent include any proposals or nominees
for election as members of the Board of Directors in any Parent proxy statement,
(iii) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the SEC
under the Exchange Act) of proxies or consents (whether or not relating to the
election or removal of directors), seek to advise, encourage or influence any
Person with respect to the voting of any Parent securities (except in support of
proposals approved by the Board of Directors), or (iv) otherwise communicate
with Parent’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the
Exchange Act; provided, however, that nothing herein shall limit the ability of
Stockholder to vote its voting securities on any matter submitted to a vote of
the stockholders of Parent in accordance with the terms of Article IV;

 

(d)                                 (i) form, join or in any way participate in
a “group” as defined in Section 13(d)(3) of the Exchange Act with any other
Person other than an Affiliate of Stockholder with respect to acquisition or
voting of any voting securities of Parent, (ii) enter into any negotiation,
Contract, or relationship (legal or otherwise) with any third parties, other
than an Affiliate of Stockholder, in connection with any of the foregoing or
with respect to the acquisition or voting of any voting securities of Parent or
(iii) otherwise deposit any voting securities of Parent in any voting trust or
subject any voting securities of Parent to any

 

11

--------------------------------------------------------------------------------


 

arrangement or agreement with respect to the voting of any voting securities of
Parent, except, in the case of clauses (i), (ii) and (iii) above, as expressly
set forth in this Agreement;

 

(e)                                  publicly seek or publicly request
permission to take any action that would violate any of the foregoing or to
amend or waive any provision of this Section 5.01, or make any public
announcement with respect to any of the foregoing (except as expressly permitted
herein); or

 

(f)                                    take, or cause others to take, any
actions that would otherwise violate any provision of this Section 5.01.

 

Section 5.02                                Other Market Activities. 
Stockholder irrevocably and unconditionally agrees that, from and after the
Effective Date and for so long as Stockholder owns, in the aggregate together
with its Affiliates, all Other Stockholders and their respective Affiliates and
any Persons with which any of the foregoing form a “group” (as defined in
Section 13(d)(3) of the Exchange Act), beneficially or of record more than 10%
of the issued and outstanding shares of Parent Common Stock (provided that the
ownership of Parent Common Stock by such other Persons shall be included for
purposes of determining the applicability of this Section 5.02 only to the
extent, and for so long as, Stockholder, any Other Stockholders or any of their
respective Affiliates, on the one hand, and such other Persons, on the other
hand, are members of a “group”), Stockholder shall not in any manner, directly
or indirectly, nor permit its Affiliates or subject to Section 8.15 hereof, any
Person acting on behalf of or pursuant to any understanding with Stockholder or
its Affiliates, during the Term only, to engage in any Short Sales, derivatives,
participations, swaps or enter into any other arrangements that transfer to
another Person, in whole or in part, any of the economic consequences of
ownership of the Acquired Shares without transferring record ownership of such
Acquired Shares to such Person.

 

ARTICLE VI.
ADDITIONAL COVENANTS

 

Section 6.01                                Restrictive Covenants.  The parties
hereto acknowledge and agree that Parent is relying on the covenants and
agreements set forth in this section, that without such covenants Parent would
not enter into the Merger Agreement or consummate the Merger or the other
transactions contemplated thereby, and that the Number of Parent Shares Per
Holder Stockholder is entitled to receive at the Effective Time are sufficient
consideration to make the covenants and agreements set forth herein
enforceable.  The terms of this Section 6.01 shall be enforceable against
Stockholder.  For purposes of this Article VI, the term “Subsidiaries” shall
include the Company and its Subsidiaries.

 

(a)                                  [RESERVED]

 

(b)                                 [RESERVED]

 

(c)                                  [RESERVED]

 

(d)                                 Confidentiality.  Stockholder hereby
covenants and agrees that, during the Term, Stockholder will, and subject to
Section 8.15 hereof, will cause its Affiliates and representatives to, maintain
the confidentiality of, and refrain from using or disclosing to any

 

12

--------------------------------------------------------------------------------


 

Person, all Confidential Information, except to the extent disclosure is
required by Law or in response to any summons or subpoena or in connection with
any litigation.  In the event that such party reasonably believes after
consultation with counsel that it is required by Law or in response to any
summons or subpoena or in connection with any litigation to disclose any
Confidential Information, such party will (i) provide Parent with prompt notice
before such disclosure so that Parent may attempt to obtain a protective order
or other assurance that confidential treatment will be accorded to such
Confidential Information and (ii) cooperate with Parent in attempting to obtain
such order or assurance.

 

(e)                                  Non-Disparagement.  Stockholder hereby
covenants and agrees that, during the Term, Stockholder will not, and subject to
Section 8.15 hereof, will cause its Affiliates not to, directly or indirectly,
make any statement or any other expressions (in writing, orally or otherwise) on
television, radio, the internet or other media or to any third party, including
in communications with any customers, vendors, prospects, employees, sales or
leasing representatives or distributors, which are in any way disparaging of
Parent or any of its Subsidiaries, or any of their respective Affiliates, or the
products and services of the foregoing.

 

(f)                                    Blue-Pencil.  If any court of competent
jurisdiction shall at any time deem the term of any particular restrictive
covenant contained in this Section 6.01 too lengthy or the geographic area
covered too extensive, the other provisions of this Section 6.01 shall
nevertheless stand, the Term shall be deemed to be the longest period
permissible by Law under the circumstances and the geographic area covered shall
be deemed to comprise the largest territory permissible by Law under the
circumstances.  The court in each case shall reduce the Term and/or geographic
area covered to permissible duration or size.

 

Section 6.02                                Indemnification of Parent
Indemnified Parties.

 

(a)                                  Stockholder hereby agrees to be bound by
the provisions of Article 9 of the Merger Agreement as if Stockholder were a
direct party thereto.  For the avoidance of doubt, the obligation of Stockholder
to indemnify the Parent Indemnified Parties against, save and hold the Parent
Indemnified Parties harmless from and against, and pay on behalf of or reimburse
the Parent Indemnified Parties for, any Adverse Consequences pursuant to
Article 9 of the Merger Agreement shall be subject to the limitations and
procedures expressly set forth in Article 9 of the Merger Agreement.

 

(b)                                 Notwithstanding the foregoing, (i) in the
event that both Stockholder and, if applicable, any Person which holds the
voting equity interests in such Stockholder (a “Holding Vehicle Member”), are
parties to Closing Agreements with Parent, the Stockholder shall be the
indemnitor of first resort with respect to the claims that may be brought by any
Parent Indemnified Parties against any such Persons pursuant to Article 9 of the
Merger Agreement, with the obligations of the Stockholder being primary and any
obligations of such Holding Vehicle Member being full and unconditional but
secondary with respect to such indemnification obligations described in the
foregoing sentence, and (ii) in the event that the Applicable Holding Vehicle
distributes the shares of Parent Common Stock held by it to such Holding Vehicle
Member or dissolves, liquidates, terminates its existence or otherwise ceases to
exist, such Holding Vehicle Member shall be obligated to indemnify the Parent
Indemnified Parties as to

 

13

--------------------------------------------------------------------------------


 

any claim for indemnification under Article 9 of the Merger Agreement in
accordance with its Pro Rata Share.

 

(c)                                  The Miscellaneous provisions contained in
Article 10 of the Merger Agreement (including Sections 10.9, 10.11, 10.12 and
10.18) shall be binding upon Stockholder with respect to the interpretation,
enforceability, performance, termination or validity of Article 9 and any claims
for indemnification made thereunder.

 

Section 6.03                                [RESERVED]

 

Section 6.04                                Release.  Stockholder, on behalf of
itself and its Affiliates, heirs, beneficiaries, family members (whether by
blood, adoption or marriage), successors and assigns (collectively, the
“Releasing Parties”), hereby forever and unconditionally waives and releases
Parent and its current and former Affiliates, officers, directors and agents
(collectively, the “Released Parties”), to the fullest extent permitted by Law,
from all actions, causes of action, suits, debts, costs, penalties, dues, sums
of money, accounts, reckonings, bonds, bills, liabilities, covenants, contracts,
controversies, variances, trespasses, damages, judgments, demands, grievances or
any other claims of any kind or nature, known or unknown, existing or claimed to
exist, fixed or contingent, both at law and in equity (“Causes of Action”), that
such Releasing Party now has, has ever had or may hereafter have against the
Released Parties arising contemporaneously with or prior to the Effective Date
or on account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date in connection with, or to
the extent relating to, the Company and/or any of its Subsidiaries or
Affiliates; provided, however, that nothing contained herein will release any
Released Party from any Causes of Action arising under this Agreement, the
Merger Agreement or the Transaction Documents or any rights to indemnification
or to advancement or reimbursement of expenses to which the current and former
directors and officers of the Company or any of its Subsidiaries may be entitled
to pursuant to the Merger Agreement, any applicable Contract in effect on the
date hereof, applicable Law or arising under the Organizational Documents of the
Company or any of its Subsidiaries if, and to the extent, any such rights to
indemnification or to advancement or reimbursement of expenses arise out of, or
otherwise relate to, actions or claims brought or asserted against such persons
after the date of this Agreement.

 

Section 6.05                                Waiver of Dissenters’ Rights. 
Stockholder hereby waives any rights of dissent or other similar rights that
Stockholder may have as a result of, or otherwise in connection with, the Merger
or any of the other transactions contemplated by the Merger Agreement.

 

Section 6.06                                Restrictions on Transfer of Company
Securities.  From and after the date of this Agreement until the Effective Date,
Stockholder shall not, directly or indirectly, (a) Transfer or offer to Transfer
any Company Securities, (b) tender any Company Securities in connection with any
tender or exchange offer or otherwise or (c) otherwise restrict the ability of
Stockholder to freely exercise all voting rights with respect to the Company
Securities.  Any action attempted to be taken in violation of the preceding
sentence will be null and void.  Nothing in this Section 6.06 shall limit or
preclude Stockholder’s right to Transfer any Company Securities (x) to any
Permitted Transferee solely for estate planning or charitable purposes or (y) as
contemplated by Section 7.2(i) and Schedule F to the Merger Agreement to effect
the

 

14

--------------------------------------------------------------------------------


 

Restructuring; provided that, (i) Stockholder provides at least three Business
Days advance written notice to Parent of such proposed Transfer (including
providing such other information and documentation related to the proposed
Permitted Transferee as Parent may reasonably request), (ii) subject to
Section 8.15, such Permitted Transferee agrees in a written agreement with
Parent (in form and substance satisfactory to Parent, in its reasonable
discretion) to hold such Company Securities pursuant to, and to be bound by, the
terms and conditions of this Agreement as “Stockholder” hereunder, and to make
each of the representations and warranties hereunder in respect of the Company
Securities transferred as Stockholder has made hereunder (a “Joinder”),
(iii) the Joinder shall be valid and binding in all respects on the Permitted
Transferee, and (iv) Stockholder will deliver, or cause to be delivered, to
Parent a supplement to Schedule A to this Agreement reflecting the Transfer of
such Company Securities; provided, further, that, in the event that any proposed
Permitted Transferee does not comply with the obligations imposed hereunder with
respect to any Company Securities purported to be transferred to such Person,
such transfer shall be deemed null and void ab initio.

 

Section 6.07                                Restrictions on Transfer of Acquired
Shares.  Except as set forth in Article V of this Agreement and under applicable
securities Laws, the Transfer of any of the Acquired Shares by any Stockholder
shall not be subject to any restrictions; provided, however, Stockholder agrees
that, except in the event of a Transfer of any Acquired Shares by Stockholder
pursuant to a Public Sale, it shall be a condition precedent to any Transfer or
series of related Transfers of Acquired Shares (a) representing 5% or more of
the issued and outstanding Parent Common Stock to any Person, (b) following
which, the transferee, together with its Affiliates and any member of a “group”
(as defined in Section 13(d)(3) of the Exchange Act) with such transferee, would
own beneficially or of record 5% or more of the issued and outstanding shares of
Parent Common Stock or (c) to any Affiliate of Stockholder or any of the Other
Stockholders or any member of a “group” (as defined in Section 13(d)(3) of the
Exchange Act) with Stockholder or any Other Stockholder or their respective
Affiliates, in each case, (i) for such transferee to execute and deliver to
Parent a Joinder (with respect to Article IV, Article V and this Section 6.07
only) with respect to such Acquired Shares, (ii) for such Joinder to be valid
and binding in all respects on such transferee and (iii) for Stockholder to
deliver, or cause to be delivered, to Parent a supplement to Schedule A to this
Agreement reflecting the Transfer of such Acquired Shares.  Any purported sale
or transfer by any Stockholder or its Affiliates without compliance with the
obligation in the preceding sentence shall be null and void ab initio.

 

ARTICLE VII.
CERTAIN INDEMNIFICATION OBLIGATIONS

 

Section 7.01                                Indemnification Obligations.  With
respect to any obligation of Parent or any of its Subsidiaries (each, a “Parent
Company” and collectively, the “Parent Companies”) to indemnify, defend and/or
hold harmless, or advance expenses to, any of the Board Designees for any
Adverse Consequences arising out of or with respect to current, future or prior
service on the Board of Directors (each, an “Indemnitee”), Parent hereby
acknowledges and agrees that (a) such Parent Company is the indemnitor of first
resort; (b) the obligations of such Parent Company to each Indemnitee are
primary, and any obligations of Stockholder, any Affiliate of Stockholder or any
Fund to provide advancement of expenses or indemnification for any Adverse
Consequences incurred by an Indemnitee and for which any Parent Company has
agreed (or is otherwise obligated) to indemnify Indemnitee (whether under any
Organizational Document or any other

 

15

--------------------------------------------------------------------------------


 

agreement or document) are secondary, and (c) if Stockholder, or any Affiliate
of Stockholder, Fund or other Indemnitee, is obligated to pay, or pays, or
causes to be paid for any reason, any expense or Adverse Consequences which any
Parent Company is otherwise obligated (whether under any Organizational Document
or any other agreement or document) to pay to or on behalf of Indemnitee, then
(x) Stockholder, Affiliate of Stockholder, Fund or other Indemnitee, as the case
may be, shall be fully subrogated to and otherwise succeed to all rights of
Indemnitee with respect to such payment, including with respect to rights to
claim such amounts from such Parent Company; and (y) as applicable, Parent
shall, or shall cause such other Parent Company to be obligated to, reimburse,
indemnify and hold harmless (or cause one or more other Parent Companies to
reimburse, indemnify and hold harmless) Stockholder, Affiliate of Stockholder,
Fund or other Indemnitee, as the case may be, for all such payments actually
made by such entity or person on behalf of or for the benefit of Indemnitee. 
For purposes of this Agreement, “Fund” shall mean any investment fund formed or
managed by Kohlberg & Company, L.L.C. or any of its Affiliates or for which
Kohlberg & Company, L.L.C. or any of its Affiliates serves as an investment
adviser including Stockholder and its parallel funds and alternative vehicles,
and any other partnership, limited liability company or other legal entity that
is an Affiliate of any of the foregoing which directly or indirectly owns equity
securities of Parent or any other Parent Company.

 

Section 7.02                                Specific Waiver of Subrogation,
Contribution, etc.  Parent hereby unconditionally and irrevocably waives,
relinquishes and releases, on behalf of itself and each other Parent Company,
and covenants and agrees not to exercise, and to cause each Affiliate of any
Parent Company not to exercise, any claims or rights that any Parent Company may
now have or hereafter acquire against any Indemnitee (in any capacity) that
arise from or relate to the existence, payment, performance or enforcement of
any of the Parent Companies’ obligations under this Article VII or under any
indemnification obligation or obligation to advance expenses to Indemnitee
(whether under any Organizational Document or any other agreement or document),
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Indemnitee against any other Indemnitee, whether such claim, remedy or right
arises in equity or under contract, statute, common law or otherwise, including
any right to claim, take or receive from any Indemnitee, directly or indirectly,
in cash or other property or by set-off or in any other manner, any payment or
security or other credit support on account of such claim, remedy or right.

 

ARTICLE VIII.
GENERAL

 

Section 8.01                                Notices.  Any notice to be given by
any party to this Agreement shall be given in writing and may be effected by
facsimile, personal delivery, overnight courier, e-mail or sent by certified,
United States Mail, postage prepaid, addressed to (a) Parent at the address,
e-mail or facsimile number set forth in the Merger Agreement, including to the
persons designated therein to receive copies and (b) any Holder at the address,
e-mail or facsimile number set forth on the signature page hereto.  The date of
service for any notice sent in compliance with the requirements of this
Section 8.01 shall be (i) the date such notice is personally delivered,
(ii) three days after the date of mailing if sent by certified or registered
mail, (iii) one day after date of delivery to the overnight courier if sent by
overnight courier or (iv) the next succeeding Business Day after transmission by
e-mail or facsimile.

 

16

--------------------------------------------------------------------------------


 

Section 8.02                                No Third Party Beneficiaries. 
Except (a) as set forth in Section 6.04 of this Agreement and Article 9 of the
Merger Agreement (which Stockholder has agreed to be bound by under Section 6.02
of this Agreement), and (b) as to Article VII of this Agreement, with respect to
any Fund, Affiliate of Stockholder or Indemnitee (who are intended to be express
third party beneficiaries of Article VII), nothing in this Agreement, express or
implied, is intended to or shall confer upon the Person (other than the parties
to this Agreement) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

Section 8.03                                Governing Law.  This Agreement shall
be governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to any applicable principles of conflict of laws
that would cause the Laws of another state otherwise to govern this Agreement.

 

Section 8.04                                Severability.  If any provision of
this Agreement is determined by a court of competent jurisdiction to be invalid
or unenforceable, the remainder of this Agreement shall nonetheless remain in
full force and effect.

 

Section 8.05                                Successors and Assigns.  This
Agreement shall bind and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Stockholder may not assign this
Agreement or any of its rights or obligations hereunder except as expressly
provided for herein.  Parent may not assign its rights or obligations under this
Agreement except with the prior written consent of Stockholder, which consent
may be given or withheld in such party’s sole discretion; provided, however,
that Parent may (i) assign its rights and remedies hereunder as collateral to
any bank or other financial institution that has loaned funds or otherwise
extended credit to it or any of its Affiliates or (ii) assign its rights under
this Agreement to a related or Affiliated entity; provided that, in each case,
no such assignment shall relieve the assignor of its liabilities and obligations
hereunder.

 

Section 8.06                                Interpretation.  Interpretation of
this Agreement shall be governed by the following rules of construction:
(i) words in the singular shall be held to include the plural and vice versa,
and words of one gender shall be held to include the other gender as the context
requires, (ii) references to the terms article, section and schedule are
references to the articles, sections and schedules to this Agreement unless
otherwise specified, (iii) the word “including” and words of similar import
shall mean “including without limitation,” (iv) the word “or” shall not be
exclusive, (v) the headings are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement, (vi) a reference to
any Person includes such Person’s successors and permitted assigns, (vii) any
reference to “days” means calendar days unless Business Days are expressly
specified and (viii) this Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

 

Section 8.07                                Amendments; Waivers.  This Agreement
may not be amended without the express written agreement signed by all of the
parties to this Agreement.  No provision of this Agreement may be waived without
the express written agreement signed by the party making such waiver.  The
failure of any party to assert any of its rights under this Agreement or
otherwise will not constitute a waiver of such rights.

 

17

--------------------------------------------------------------------------------


 

Section 8.08                                Fees and Expenses.  All matters
relating to the responsibility of each of Stockholder and Parent for fees and
expenses (including the fees and expenses of financial consultants, investment
bankers, accountants and legal counsel) in connection with the entry into of
this Agreement and the consummation of the actions contemplated hereby shall be
governed by Section 10.18 of the Merger Agreement, and Stockholder hereby
acknowledges and agrees to be bound by Section 10.18 of the Merger Agreement.

 

Section 8.09                                Entire Agreement.  This Agreement
(together with the Merger Agreement) constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.

 

Section 8.10                                Remedies Cumulative.  Except as
otherwise provided in this Agreement, any and all remedies expressly conferred
upon a party to this Agreement will be cumulative with, and not exclusive of,
any other remedy contained in this Agreement, at law or in equity.  The exercise
by a party to this Agreement of any one remedy will not preclude the exercise by
it of any other remedy.

 

Section 8.11                                Counterparts; Effectiveness.  This
Agreement and any amendment hereto may be executed and delivered in two or more
identical counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.  Except
as set forth in Section 2.01, this Agreement shall become effective and binding
upon any Stockholder when executed by Stockholder and Parent.  In the event that
any signature to this Agreement or any amendment hereto is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.  No party
hereto shall raise the use of a facsimile machine or e-mail delivery of a “.pdf”
format data file to deliver a signature to this Agreement or any amendment
hereto or the fact that such signature was transmitted or communicated through
the use of a facsimile machine or e-mail delivery of a “.pdf” format data file
as a defense to the formation or enforceability of a contract, and each party
hereto forever waives any such defense.

 

Section 8.12                                Specific Performance.  The parties
to this Agreement agree that irreparable damage would occur and that the parties
to this Agreement would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed that
the parties to this Agreement shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in each case without the necessity of posting bond
or other security or showing actual damages, and this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 8.13                                Submission to Jurisdiction.  Each of
the parties hereto irrevocably agrees that all claims, controversies and
disputes of any kind or nature relating in any way to the enforcement or
interpretation of this Agreement or to the parties’ dealings, rights or
obligations in connection herewith, shall be brought exclusively in the Court of
Chancery of the State of Delaware or, if such court shall not have jurisdiction,
any federal court of the United States

 

18

--------------------------------------------------------------------------------


 

located in the State of Delaware, or, if neither the Court of Chancery of the
State of Delaware nor any such federal court has jurisdiction, any other state
court located in the State of Delaware. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the actions contemplated by this
Agreement in any court or tribunal other than the aforesaid courts.  Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 8.13,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (a) the suit,
action or proceeding in such court is brought in an inconvenient forum, (b) the
venue of such suit, action or proceeding is improper or (c) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.  Each of
the parties hereto agrees that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 8.01 or in
such other manner as may be permitted by applicable Laws, will be valid and
sufficient service thereof.  Notwithstanding the foregoing in this Section 8.13,
a party may commence any action or proceeding in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.

 

Section 8.14                                WAIVER OF JURY TRIAL.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.14.

 

Section 8.15                                Non Applicability to Non-Kohlberg
Members. Notwithstanding anything to the contrary contained in this Agreement,
it is expressly acknowledged and agreed that, so long as any Non-Kohlberg Member
is not an Affiliate of Stockholder, (a) such Non-Kohlberg Member shall not be
bound by any terms or provisions in this Agreement, whether directly or
indirectly as a member of Stockholder, and shall instead solely be governed by
the Closing

 

19

--------------------------------------------------------------------------------


 

Agreement entered into by and between such Non Kohlberg Member and Parent, and
(b) Stockholder shall not be obligated to cause such Non-Kohlberg Member to
comply with any provision of this Agreement.

 

[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Closing Agreement to be
duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

By:

/s/ James A. Wilhelm

 

Name:  James A. Wilhelm

 

Title:  President and Chief Executive Officer

 

Signature Page to Closing Agreement

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDER:

 

 

 

KOHLBERG CPC REP, L.L.C.

 

By:  Kohlberg Management V, L.L.C., its sole member

 

 

 

By:

/s/ Seth H. Hollander

 

Name:

Seth H. Hollander

 

Title:

Vice President

 

Signature Page to Closing Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

OWNERSHIP

 

Name of Stockholder

 

Company Securities

Kohlberg CPC Rep, L.L.C.

 

586,667 shares of Company Preferred Stock

 

 

 

 

 

132,000,000 shares of Company Common Stock

 

The Acquired Shares held by the Stockholder will be subject to the terms and
conditions of a Sponsor Agreement, dated as of the date hereof, by and among the
Stockholder, VCM STAN-CPC Holdings, LLC and 2929 CPC HoldCo, LLC, which imposes
restrictions on the transfer of Acquired Shares held by the Stockholder subject
to the terms and conditions thereof.

 

--------------------------------------------------------------------------------